TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-09-00566-CV



                                    David Fernea, Appellant

                                                  v.

                     Merrill Lynch Pierce Fenner & Smith, Inc., Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
       NO. D-1-GN-09-002195, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties’ third joint motion to abate this cause is granted, and the appeal is abated

until March 1, 2013. The parties shall submit either a motion to reinstate or a joint status report

concerning the status of settlement negotiations no later than March 1, 2013.



                                               _____________________________________________

                                               J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Abated

Filed: November 15, 2012